DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT 
AND 
STATEMENT OF REASONS FOR ALLOWANCE
Prior Art Discussion
1.	The prior art Kobayashi (U.S. Patent No. 5,357,138) discloses a thick multilayered wiring board, a coaxial signal wiring pattern is surrounded by upper and lower horizontal grounded conductive layers.  The steps include forming a lower conductive layer on a substrate; forming a lower photosensitive dielectric layer on the lower conductive layer; forming grooves through the lower photosensitive dielectric layer to the lower conductive layer; filling the grooves with a conductor to form lower vertical conductive layers in the dielectric layer; forming a wiring pattern on the lower dielectric layer; forming an upper photosensitive dielectric layer on the lower dielectric layer and the wiring pattern; forming grooves through the upper photosensitive dielectric layer to the lower vertical conductive layers; filling the grooves with a conductor to form upper vertical conductive layers on the lower vertical conductive layers, respectively; and forming an upper conductive layer on the upper dielectric layer and upper vertical conductive layers.  The prior art fails to teach in combination with the rest of the limitations in the claim: “a second conductor including a first guard layer provided in a third layer positioned between the first layer and the second layer in the thickness direction, and
a second guard layer provided in a fourth layer positioned between the second layer and the third layer in the thickness direction; and a third conductor provided in a fifth layer positioned between the third layer and the fourth layer in the thickness direction.”


 
Allowable Subject Matter
2.	Claims 1-16 are allowed.
3.	The following is an examiner’s statement for reasons for allowance:
4.	Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “a second conductor including a first guard layer provided in a third layer positioned between the first layer and the second layer in the thickness direction, and
a second guard layer provided in a fourth layer positioned between the second layer and the third layer in the thickness direction; and a third conductor provided in a fifth layer positioned between the third layer and the fourth layer in the thickness direction.”

	Claims 2, 4-9 is allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 10 and 12-16 are allowable due to its dependency on claim 9; claim 11 is allowable due to its dependency on claim 10.

	





Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866